Citation Nr: 1419154	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, including depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA paperless claims processing system includes a transcript of a February 2014 hearing before the undersigned Veterans Law Judge, and records of VA treatment dated form December 2006 to July 2012.  The Veterans Benefit Management System does not currently contain any additional documents pertinent to the present appeal.

In light of the testimony and private medical evidence presented at the Veteran's February 2014 Board hearing, the issue of entitlement to service connection for PTSD has been recharacterized as indicated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) have been lost or destroyed.

2.  At a June 2011 VA examination, hearing loss and tinnitus were diagnosed.

3.  The June 2011 VA examiner opined that without the STRs a medical opinion as to whether the current hearing loss and tinnitus are related to noise exposure during active service could not be provided without resort to pure speculation.

4.  At the Veteran's February 2014 Board hearing, the Veteran provided competent and credible testimony that he has experienced tinnitus and bilateral hearing difficulty continuously since in-service noise exposure, including armored tank gun fire.

5.  Resolving all reasonable doubt in favor of the Veteran, hearing loss and tinnitus began during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability are met.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.385, 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus are met.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

At his February 2014 Board hearing, the Veteran described being present at a riot in Japan related to the killing of a Japanese woman at a U.S. military base.  The described shooting on June 5, 1957 is a matter public record.  See, e.g., http://latimesblogs.latimes.com/thedailymirror/2007/06/soldier_kills_w.html.  The AOJ should take all necessary steps to establish whether the Veteran was present in an armored tank at riots said to have occurred during the days shortly after the June 5, 1957, shooting.  See 38 U.S.C.A. § 5103A(a)-(c). 

Additionally, the Board notes that although a VA psychiatric examiner diagnosed the Veteran has having depression and not PTSD, he did not provide an opinion as to whether the Veteran's depression began during active service or is related to any incident of service.  Accordingly, a new VA examination and opinion is warranted.  See 38 U.S.C.A. § 5103A(d).

On remand, the AOJ should seek to obtain any additional records of psychiatric treatment of the Veteran that have not been associated with his VA claims file.  See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability at any time but that may not have been received in connection with his claim for service connection for psychiatric disability.  After obtaining any appropriate authorizations for release of medical information, seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Contact all necessary sources to seek to obtain the Veteran's complete Official Military Personnel File.

3.  After the above development has been conducted, contact all necessary sources to attempt to verify the presence or the plausibility of the Veteran's presence in a tank at a riot in Japan in the days after the incident on June 5, 1957, in which a U.S. soldier shot and killed a Japanese woman.  This shooting, said to have precipitated the riots, is a matter of public record.  The riot during which the Veteran claims to have been present is described in a July 2011 VA psychiatric examination report and in the transcript of his February 2014 Board hearing.  The Board notes that a July 2011 VA psychiatric examiner did not diagnose the Veteran as having PTSD, but he did find that the riot incident described by the Veteran met criterion "A" for a PTSD stressor.  
  
4.  Once all available relevant medical and service personnel records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination.  The entire claims file (i.e., both the paper and electronic claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder either began during service or is related to any incident of service.  The examiner should be advised that the Veteran's service treatment records have been lost or destroyed.  The examiner should take a complete history from the Veteran as to claimed PTSD stressors, depression, anxiety, and the nature and onset of his psychiatric symptoms. If PTSD is diagnosed, the examiner should indicate the stressor or stressors upon which the diagnosis is based. 

5.  Thereafter, review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of whether a new VA compensation examination is required for a determination on the merits of this case.  See 38 U.S.C.A. § 5103A(d).  If further action is required, the AOJ should undertake it before readjudication of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


